Citation Nr: 0819807	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for residuals of a 
dental injury (hereinafter a jaw disability).

2.  Entitlement to VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to September 
1994, with additional service in the U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
service connection for residuals of a dental injury.  The 
issue on appeal has been recharacterized given the veteran's 
own contentions as well as medical evidence on file which 
shows that her condition is more appropriately characterized 
as a jaw disability.  

The veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.  In July 2007, the Board remanded the case for 
additional development to include consideration of 
entitlement for VA outpatient dental treatment.  In August 
2007, the RO issued a supplemental statement of the case 
which specifically denied entitlement to outpatient dental 
treatment.  The veteran continues to appeal. 

Following certification of the current appeal, additional 
evidence was received by the Board which was not considered 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed to decide the case.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The veteran entered service with malocclusion, which has 
been characterized as a congenital or developmental defect; 
the veteran did not sustain a superimposed injury or disease 
in service.  Jaw surgery was conducted following service 
separation.  Any current jaw disability is not attributable 
to service.

2.  The veteran had several teeth extracted in service; no 
dental trauma was incurred during active service; the veteran 
was not a prisoner of war; the veteran does not have a dental 
condition that has been clinically determined to be 
complicating a medical condition currently being treated by 
VA; the veteran is not totally disabled; and the veteran is 
not a vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Service connection for a jaw disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  Entitlement to VA outpatient dental treatment is not 
warranted.  38 U.S.C.A. § 1110, 1712 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board notes that, in July 2007, the Board remanded the 
veteran's claims for VCAA notice deficiencies.  Subsequently, 
a letter issued by the RO in August 2007 fully satisfied the 
duty to notify provisions with respect to the veteran's 
claims for service connection and entitlement to VA 
outpatient dental treatment.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to her because she was provided additional time 
to respond with additional argument and evidence, and the 
claim was subsequently readjudicated in an August 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to her claims and informed that 
additional information and evidence was needed to support her 
claims.  See Pelegrini II, at 120-121.  In addition, the 
August 2007 letter informed the veteran of all the necessary 
elements to establish both service connection and entitlement 
to VA outpatient dental treatment.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  
Despite the veteran's references to additional private 
treatment records in August 2007, a review of all the 
evidence reveals that these records have already been 
associated with the veteran's claims file.  There is no 
evidence that any outstanding records exist that could 
reasonably alter the outcome in this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  In this case, the veteran was provided a VA dental 
examination in June 2005, which is consistent with other 
evidence of record and sufficiently detailed on which to base 
a decision in this case.  Thus, the Board finds that VA's 
duty to assist has been fulfilled in this regard.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for a Jaw Disability

The veteran contends that she is entitled to service 
connection for a jaw disability, which she claims resulted 
from a LeFort I osteotomy performed to correct a dental 
deformity.  Specifically, the veteran alleges that this 
condition causes her to have constant jaw pain, excess jaw 
mobility, and difficulty speaking and eating.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, in order to establish service connection, three 
elements must be established.  There must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90.  Developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c).  
However, a congenital or developmental defect can be subject 
to superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.

In addition, 38 C.F.R. § 3.306(b) states that the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars and 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Id.

As a June 2005 VA examination report shows that the veteran 
has excess maxillary mobility due to fibrous union, the Board 
is thus satisfied that the veteran has a current disability 
for VA purposes.  The Board now turns to the question of 
whether there is evidence establishing an etiological link 
between her current jaw disability and service.

In this case, the veteran entered active duty in May 1992 
and, by her own assertions, was offered dental treatment for 
a jaw deformity during an initial dental evaluation during 
basic training.  Service medical records show that the 
veteran was referred to the Dentofacial Deformities Board in 
February 1993.  In March 1993, she was diagnosed with 
vertical maxillary excess, mandibular AP deficiency, and 
class I malocclusion, with severe dental crowding.  The 
examiner recommended extraction of 7 teeth and a maxillary 
Lefort I osteotomy and impaction with autorotation of the 
mandible.  In November 1993, an extraction of the veteran's 
teeth (#1, 12, 15, 16, 17, 21, and 32) was performed.  

The veteran was discharged from active duty to the United 
States Air Force Reserves in September 1994.  

Following discharge from active service, the veteran 
underwent a maxillary LeFort I impaction with rigid internal 
fixation in November 1994.  The November 1994 operation 
report notes that the veteran was receiving "surgical 
correction of her skeletal and dental deformity."  

Private medical reports from 2003 note that the veteran had a 
complete fibrous union of her jaw, which was totally 
asymptomatic except for a slight increase in the mobility of 
her maxilla.

In June 2005, the veteran was afforded a VA dental 
examination.  The examiner noted that the patient had 
undergone orthognathic surgery of her upper jaw to correct 
her bite in November 1994.  Upon examination, the examiner 
found that the veteran's only problem was movement of the 
maxilla, and mandibular movements were all normal.  The 
examiner noted that the veteran's jaw "looks pretty good 
especially considering the extent of the procedure," and he 
expressed the opinion that she was functioning well overall.  
He further noted that the surgery conducted in November 1994 
was performed to correct a developmental defect and not to 
treat any type of previous trauma.

In February 2006, the examiner submitted an addendum based on 
subsequent questions submitted to him by the RO.  In his 
addendum, the examiner stated that the veteran's malocclusion 
was not the result of any underlying disease process and is, 
in fact, solely a developmental defect due to a skeletal 
growth anomaly.  He further stated that the evidence of 
record clearly shows that any malocclusion was a 
developmental defect that pre-existed entrance into active 
service in 1992.  The examiner also found no evidence of 
abnormal progression of a jaw defect while in the service and 
opined that, in all likelihood, the veteran's condition did 
not progress at all while in the military.

In May 2006, the veteran was afforded a Travel Board hearing.  
At that hearing, the veteran testified that she was offered a 
medical procedure to correct a congenital dental defect in 
basic training in May 1992 but opted not to have any surgery 
until November 1994, after she had been discharged from 
active duty.  She further stated that she now suffers from 
headaches, jaw pain, laxity of her jaw, and difficulties 
speaking and eating as a result of the November 1994 surgery.

In sum, the evidence shows that the veteran's jaw disability 
was not incurred in or aggravated by active service.  On the 
contrary, the evidence establishes that the veteran entered 
service with a congenital jaw disability that was not subject 
to a superimposed disease or injury at any time during 
service.  The fact that she entered service with the 
congenital or developmental defect of malocclusion has been 
noted by VA's Chief of the Dental Service.  That 
characterization of the veteran's jaw condition is supported 
by other evidence on file, which describes the veteran's jaw 
condition as a skeletal or dental deformity. 

As noted above, congenital defects may not be service-
connected unless it was subject to an inservice superimposed 
disease or injury  38 C.F.R. § 3.303(c).  There is no 
evidence that the veteran's congenital defect was subject to 
a superimposed disease or injury during military service.  
VAOPGCPREC 82-90.  While it is clear that the veteran 
underwent extraction of 7 teeth in service, such appears to 
have been ameliorative treatment for the veteran's severe 
dental overcrowding and did not aggravate her underlying 
condition.  There is no competent medical evidence on file 
which suggests otherwise.  She did not undergo any additional 
dental care other than the extraction of 7 teeth.  
(Additional discussion of the veteran's inservice dental 
extractions follows in the analysis regarding entitlement to 
VA outpatient dental treatment.)  In a February 2006 addendum 
opinion, the VA Chief of the Dental Service noted that he did 
not believe that there was any evidence of abnormal 
progression of any jaw growth defect while in service and, in 
all likelihood, the condition did not progress at all while 
in the military but was complete prior to induction.  

In addition, the preponderance of the evidence establishes 
that the veteran's congenital jaw malocclusion was not 
subject to any superimposed disease or injury in service.  
Rather, the Board observes that the medical evidence shows 
that the veteran's current jaw problems appear to be 
residuals of her post-service oral surgery.  The veteran and 
her husband have both indicated that the surgery was 
completed by the Air Force when she was a dependent of her 
husband and not during any Reserve service.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.  In a June 2005 VA opinion, a VA 
examiner, the Chief of the Dental Service, noted that the 
veteran's surgery was "corrective" in nature with the goal 
of treating her developmental defect.  Following an 
examination, it was noted that the veteran's occlusion 
"looks pretty good especially considering the extent of the 
procedure," and he expressed the opinion that she was 
functioning well overall.  Though the Board acknowledges that 
the veteran's midline is to the left and that she has a 
healed fibrous union causing her upper jaw to move when she 
places vertical force on it, the fact remains that there is 
no indication that any Air Force surgery aggravated her 
congenital defect.  Even if it did, such surgery occurred 
after service separation.  The preponderance of the evidence 
is against the veteran's claim that her jaw disability was 
incurred in or aggravated by service (May 1992-November 
1994).  Consequently, the Board concludes that service 
connection is not warranted for the veteran's jaw disability.

While the veteran has given sworn testimony to the effect 
that she believes that there is a relationship between 
service and her jaw disability, it is noted that she is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

III.  Entitlement to VA Outpatient Dental Treatment

The veteran further contends that she is entitled to VA 
outpatient dental treatment under 38 C.F.R. § 3.381.  For the 
reasons that follow, the Board concludes that entitlement to 
VA outpatient dental treatment is not warranted.

Under the applicable criteria for dental disabilities, a 
veteran's treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c). 

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if she qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  A veteran will be eligible for Class 
I VA outpatient treatment if she has an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VAOPGCPREC 
5- 97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2007).  In essence, the significance of a 
finding that a noncompensable service-connected dental 
condition is due to dental trauma, as opposed to other 
causes, is that VA provides any reasonably necessary dental 
treatment, without time limitations, for conditions which are 
attributable to the service trauma, whereas other service-
connected noncompensable dental conditions are typically 
subject to the aforementioned limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161 (2007).

In regard to any contention that in-service dental treatment 
constitutes "service trauma," the Board notes that the 
regulations pertaining to service trauma are intended to 
cover dental trauma involving external, sudden-force injury, 
such as a combat wound to the teeth and jaw.  Woodson v. 
Brown, 8 Vet. App. 352 (1995).  The Board again notes that 
service trauma does not include the intended effects of 
therapeutic or restorative dental care and treatment provided 
during service, such as dental extractions.  See VAOGCPREC 5-
97.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

In this case, the evidence, which is discussed in greater 
detail in the previous section, shows that the veteran's 
disability affects the jaw and that the removal of any teeth, 
which were extracted during service to correct severe dental 
overcrowding, does not constitute dental trauma.  See 
Woodson, supra; VAOPGC 5-97.  Surgical correction of the 
veteran's congenital defect occurred following service 
separation.  At no point has the veteran been adjudicated to 
have a service-connected dental condition.  See, e.g., 38 
C.F.R. § 4.150 (2007).  In addition, the veteran was 
discharged in September 1994, no application for dental 
treatment was made within a year of her discharge, and any 
recent application for one-time dental correction thus would 
clearly be untimely for purposes of class II eligibility.  
There is no evidence that the veteran suffered any dental 
trauma during service.  As noted above, ameliorative teeth 
extraction during service does not constitute dental trauma.  
Further ameliorative jaw surgery was conducted AFTER service.  
Thus, she also does not meet the criteria for eligibility for 
Class II(a) VA outpatient dental treatment.  Furthermore, the 
veteran does not contend, nor does her DD Form 214 reflect, 
that she was ever detained or interned as a prisoner of war, 
and therefore Class II(b) or Class II(c) eligibility are also 
not warranted..  38 C.F.R. § 17.161(d), (e).  Finally, the 
evidence of record shows that the veteran does not have a 
dental condition that has been clinically determined to 
complicate an existing medical condition, the veteran is not 
rated as totally disabled, and the veteran is not a 
vocational rehabilitation trainee; thus, she is not eligible 
under any of the other categories enumerated in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.161.  Consequently, for all of the 
aforementioned reasons, the Board concludes that entitlement 
to VA outpatient dental treatment is not warranted.

As such, the Board concludes that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 
supra.


ORDER

Entitlement to service connection for a jaw disability is 
denied.

Entitlement to VA outpatient dental treatment is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


